Order reversed, with costs in this court and in County Court. Held, the agreement of February 1, 1916, was a new and original lease, incorporating all the provisions of the lease of November 23, 1910, which included an option on the part of the tenant to extend the lease for a period of two years upon the same terms and conditions, and that having given notice of his election to take such extension prior to December 31, 1920, the defendant was in legal possession of the premises and was not subject to removal after January 1, 1921, by summary proceedings.